EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended November 6, 2009 November 6, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.2% 1.2% -8.6% Class B Units 1.2% 1.2% -9.2% Legacy 1 Class Units2 1.2% 1.2% -2.9% Legacy 2 Class Units2 1.2% 1.2% -3.1% GAM 1 Class Units2 1.5% 1.5% -2.3% GAM 2 Class Units2 1.4% 1.4% -2.6% GAM 3 Class Units2 1.4% 1.4% -3.8% S&P 500 Total Return Index3 3.3% 3.3% 20.9% Barclays Capital U.S. Long Government Index3 -1.8% -1.8% -10.4% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Soybean prices declined in excess of 3% as U.S. farmers reported a larger-than-expected harvest output.In the softs markets, concerns regarding the future of the U.S. economy put pressure on the sugar markets.Speculators viewed poor unemployment data as an indication of weaker sugar demand. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies:The Australian dollar rallied against counterparts following optimistic comments from the Reserve Bank of Australia about the nation’s growth prospects.The U.S. dollar weakened against most major currencies after the Federal Reserve stated interest rates would remain unchanged for the near future. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy:Speculators drove down the price of natural gas nearly 9% on forecasts of mild weather in the U.S.Elevated U.S. natural gas inventories caused by weak industrial demand also put pressure on prices.Crude oil prices finished slightly higher than the previous week’s close as weakness in the U.S. dollar prompted buying. Grant Park’s longer-term and shorter-term trading advisors are predominantly long the energy sector. Equities:Global equity markets generally rose last week.Positive earnings reports from a number of key U.S. firms also added to the rally.In Europe, the German Dax Index also moved higher as speculators predicted that weak economic data from the region would result in ongoing stimulus activity. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
